Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-11 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Specification

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required. The substitute specification filed must be accompanied by a statement that it contains no new matter.

In regards to the specification, it appears that the specification has a plurality of mistakes that appear to be the result of a poor English translation from the Japanese application. For example, paragraph 0017 recites “Further, by determining the grouping based on the degenerate operation, even if either the ECU 1 or the ECU 2, the gateway device 30 that connects the ECU 1 and the sensor device 10 of the first group”. It appears that something is missing in paragraph 0017 because it is unclear what the specification is trying to recite when reciting “even if either the ECU 1 or the ECU 2”. Another example is in paragraph 0019 that recites “When the sensor belonging to the first group is not used, the gateway 30- 1F and the gateway 30-1R having a role of transmitting the sensor information of the sensor belonging to the first group to the ECU can be temporarily stopped in their operations, that is, sleep if not having another role”. The phrase “that is, sleep” appears out of place, and it is unclear what the specification is trying to recite. Other example is paragraph 0020 that recites “Further, the sleep may be performed”. It is unclear what the specification is trying to recite with the phrase “the sleep”. Is it referring to a sleep mode of operation? Another example is paragraph 0063 which recites in lines 4-7 “the sleep instruction control unit 5013 may extract the sensor device 10 and the ECU device 50 in which O is described in the corresponding operation”. It is unclear what the applicant is trying to recite in lines 4-7 of paragraph 0063. What does it mean that the sensor device and the ECU device are extracted? How can a device, which is a physical component, be extracted?
The examiner recommends the applicant to carefully review the entire specification and make sure that the specification has been properly translated and that the specification is written in proper English. The examiner also recommends to the applicant to include a copy of the entire specification indicating where changes have been made whenever the applicant files a response due to the many errors that the specification has.
Appropriate correction is required.

Objections

Claim(s) 1-11 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in lines 23-25 “all sensors that are directly connected to the first gateway device do not operate in at least a same one operation mode that other sensors in the in-vehicle network system do operate in”. The aforementioned limitation is grammatically incorrect. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “all sensors that are directly connected to the first gateway device do not operate in at least a same one operation mode than an operation mode of other sensors in the in-vehicle network system

In regards to claim(s) 2-11, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 7, the claim recites in lines 2-3 “wherein the sleep instruction control unit determines a length of time for which a gateway device having no need to relay information from a sensor transitions”. Some commas are missing between the phrase “having no need to relay information from a sensor”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the sleep instruction control unit determines a length of time for which a gateway device, having no need to relay information from a sensor, transitions”.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in lines 14-17 “specifies an operation mode of a first gateway device, which is directly connected to the first sensor, in which the first sensor does not operate, and does not need to relay information from the first sensor”. It is unclear what the applicant is trying to claim be reciting that the first sensor does not need to relay information from the first sensor. The first sensor is the device transmitting the information. It is unclear why the sensor will relay its own information. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution:
“specifies an operation mode of a first gateway device, which is directly connected to the first sensor, in which the first sensor does not operate, and in which the first gateway device does not need to relay information from the first sensor, based on the first operation mode”.

In regards to claim(s) 2-11, the claim(s) fail to comply with the written description requirement due to its/their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 5, the claim recites in line 4 “based on the operation mode determined by the mode management unit”. Claim 1 only defines a first operation mode associated with the first sensor that is determined by the mode management unit. It is unclear if the operation mode recited in claim 5 is referring to the first operation mode recited in claim 1 or to an operation mode associated with the second sensor that has not been previously defined. If the limitation of line 4 is referring to an operation mode of the second sensor, the limitation of “operation mode” would lack of antecedent basis. For this reason, the claim is indefinite.

In regards to claim 6, the claim recites in line 7 “and the first sensor device end”. The word “the” in front of the limitation(s) “first sensor device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and the first sensor 

In regards to claim 7, the claim recites in line 4 “based on the operation mode determined by the mode management unit”. Claim 1 only defines a first operation mode associated with the first sensor that is determined by the mode management unit. It is unclear if the operation mode recited in claim 7 is referring to the first operation mode recited in claim 1 or to an operation mode associated with the sensor recited in claim 7 that has not been previously defined. If the limitation of line 4 is referring to an operation mode of the sensor recited in claim 7, the limitation of “operation mode” would lack of antecedent basis. For this reason, the claim is indefinite.

In regards to claim 8, the claim recites in lines 5-6 “between the sensor device and”. The word “the” in front of the limitation(s) “sensor device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “between the first sensor 

In regards to claim 9, the claim recites in line 4 “a first group including the first electronic control unit”. The word “the” in front of the limitation(s) “first electronic control unit” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 1 only defines an electronic control unit, but it does not define that the electronic control unit is a first electronic control unit. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 1-2 of the claim in the following way in order to advance prosecution:
“The in-vehicle network system according to claim 1, wherein the electronic control unit is a first electronic control unit, and the in-vehicle network system includes: 
Also, the claim recites in line 12 “determines the operation mode as a first degenerate mode” and in line 14 “determines the operation mode as”. Claim 1 only defines a first operation mode in a plurality of operation modes. It is unclear if the limitations of lines 12 and 14 are referring to the first operation mode or to one of the plurality of operation modes. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 12 “determines [[the]] an operation mode as a first degenerate mode” and line 14 “determines [[the]] an operation mode as”.

Allowable Subject Matter

Claim(s) 1-11 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, Heral (US-10,941,955) teaches a vehicle network comprising an electronic control unit and a plurality of groups of devices, wherein each group of devices comprises a gateway device and a plurality of ambient sensors [fig. 1].
Ando et al. (US-10,523,683) teaches an in vehicle network comprising a plurality of gateway devices and a plurality of electronic control units [fig. 1].
Hu (CN104199351A) teaches an electronic control unit that can control the operation mode of a gateway [pg. 2 L. 28-31 and L. 37-38].
However, the cited prior art does not teach either by anticipation or combination the following limitations: a sleep instruction control unit that specifies an operation mode of a first gateway device, which is directly connected to the first sensor, in which the first sensor does not operate, and in which the first gateway device does not need to relay information from the first sensor, based on the first operation mode, and transitions the first gateway device to a low power state in which a processing capacity is lowered, and wherein -2-7456041.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD.Application No.: 16/962,445the first gateway device is directly connected to at least one additional sensor, and all sensors that are directly connected to the first gateway device do not operate in at least a same one operation mode than an operation mode of other sensors in the in-vehicle network system 

In regards to claims 2-11, the claims would be allowable due to their dependency on claim 1.

Claim 12 is allowed.

In regards to claim 12, Heral (US-10,941,955) teaches a vehicle network comprising an electronic control unit and a plurality of groups of devices, wherein each group of devices comprises a gateway device and a plurality of ambient sensors [fig. 1].
Ando et al. (US-10,523,683) teaches an in vehicle network comprising a plurality of gateway devices and a plurality of electronic control units [fig. 1].
Hu (CN104199351A) teaches an electronic control unit that can control the operation mode of a gateway [pg. 2 L. 28-31 and L. 37-38].
However, the cited prior art does not teach either by anticipation or combination the following limitations: a sleep instruction control unit that: specifies an operation mode of a first gateway device of the plurality of gateway devices in charge of relaying ambient information of the first sensor device based on the operation mode determined by the mode management unit, and wherein the sleep instruction control unit causes the first gateway device to transition to a low power state in which a processing capacity is lowered when the determined operation mode indicates that the first sensor is not being operated.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685